Gregory, J.
The appellant was indicted in the court below for grand larceny. The indictment charges “that Charles Williams, on or about the 8th day of October, 1865, at said county of Marion, did feloniously steal, take and carry away one watch, of the value of $10, then and there being the personal property of Andrew Hern.” Motion to quash overruled. Trial by jury; verdict, guilty. Motion for a new trial overruled, and judgment.
J. Milner, for appellant.
D. H. Williamson, Attorney General, for the State. -
The only error complained of is the overruling of the motion to quash. It is urged that the description of the property stolen is not sufficiently definite. There is nothing in this objection. It is described as “one watch, the personal property of Andrew Hern, oi the value of $10.” This is sufficient to apprise the defendant of what he is called on to answer, and, under the statutory rules of pleading in criminal cases in this State, the indictment is good.
The judgment is affirmed, with costs.